EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chethan Srinivasa on 8/2/22.

The application has been amended as follows: Claim 20 is cancelled. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “recognize  a known directive within the speech communication based on  contextual information stored in the memory; present, responsive to  recognition of  the known directive and via a display device of the vehicle,  a textual representation of the known directive to a user of the vehicle, the user of the vehicle being different from the remote entity; receive, subsequent to the presentation of the textual representation via the display device,  a verbal input from the user of the vehicle; compare  the verbal input received from the user of the vehicle subsequent to the presentation, via the display device, of the textual representation  with the known directive identified within the speech communication from the remote entity different from the user to determine that the verbal input is the same as the known directive; and -2- 4885-2654-5954.1Atty. Dkt. No. 111423-0370 (SK-07836-US) determine, , based on the  verbal input being the same as the known directive, that the processing device correctly recognized the known directive.”
Regarding claim 11 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “, presenting, by the processing device responsive to recognizing the known directive and via a display device of the vehicle, a textual representation of the known directive to a user of the vehicle, the user of the vehicle being different from the remote entity; receiving, by the processing device subsequent to presentation of the textual representation via the display device, a verbal input from the user of the vehicle; comparing, , by the processing device,  the verbal input received from the user of the vehicle subsequent to the presentation, via the display device, of the textual representation  with the known directive identified within the speech communication from the remote entity different from the user to determine that the verbal input is the same as the known directive; and determining, by the processing device, that the processing device correctly recognized the known directive based on  the verbal input being the same as the known directive.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Puentes teaches a system which displays automatically recognized speech from air traffic controller as text to a pilot and accepts input from the pilot for confirmation (see Fig. 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655